PER CURIAM.
Upon consideration of the record, briefs and arguments of counsel for the respective parties, we determine the trial court erred in entering summary final judgment, as a genuine material issue of fact existed as to whether or not it was an intent of the parties that attorneys’ fees would come out of the proceeds of the recovery.
Accordingly, the summary final judgment is reversed and the cause remanded for further proceedings.
LETTS and MOORE, JJ., and CROSS, SPENCER C., Associate Judge, concur.